Order
Per Curiam
Timothy Anders appeals from his convictions on two counts of felony child abuse. He contends the circuit court erred in refusing to admit evidence that the victim’s mother, who was charged with crimes similar to Anders’s, fled the state while her case was pending. Anders argues that evidence of this flight would have aided his defense that the victim’s mother committed the abuse on her own. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b)